       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 1 of 12. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

REGAN BURROUGHS                                   )        CASE NO.
926 Ambia Street                                  )
Toledo, Ohio 44104                                )        JUDGE:
                                                  )
                              Plaintiff,          )
                                                  )
                       v.                         )        COMPLAINT FOR DAMAGES
                                                  )        AND REINSTATEMENT
DTLR, INC.                                        )
527 East Manhattan Boulevard, Suite 527           )        JURY DEMAND ENDORSED
Toledo, Ohio 43606                                )        HEREIN
                                                  )
       Serve also:                                )
       DTLR, Inc.                                 )
       c/o Jami Christian, Senior Human           )
       Resource Business Partner                  )
       1300 Mercedes Drive                        )
       Hanover, Maryland 21076                    )
                                                  )
                              Defendant.          )

       Plaintiff Regan Burroughs, by and through undersigned counsel, as her Complaint against

the Defendant, states and avers the following:

                                      PARTIES AND VENUE

1. Burroughs is a resident of the city of Toledo, county of Lucas, state of Ohio.

2. DTLR Inc. is a foreign corporation that operates a business located at 527 East Manhattan

   Boulevard, Suite 527, Toledo, Ohio 43606.

3. DTLR was at all times hereinafter mentioned an employer within the meaning of R.C.

   § 4112.01 et seq.

4. DTLR was at all times hereinafter mentioned an employer within the meaning of 42 U.S.C.

   2000e-2 et seq.
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 2 of 12. PageID #: 2




                                  JURISDICTION & VENUE

5. This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 in that Burroughs is

   alleging a Federal Law Claim under the Civil Rights Act of 1964, 42 U.S.C. 2000e-2 et seq.

6. All material events alleged in this Complaint occurred in county of Lucas.

7. This Court has supplemental jurisdiction over Burroughs’s state law claims pursuant to 28

   U.S.C. § 1367 as Burroughs’s state law claims are so closely related to his federal law claims

   that they form part of the same case or controversy under Article III of the United States

   Constitution.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

9. Within 300 days of the conduct alleged below, Burroughs filed a Charge of Discrimination with

   the Equal Employment Opportunity Commission (“EEOC”), Charge No. 532-2020-02771

   against Defendant.

10. On or May 13, 2021 the EEOC issued a Notice of Right to Sue letter to Burroughs regarding

   the Charges of Discrimination brought by Burroughs against Defendant in EEOC Agency

   Charge No. 532-2020-02771.

11. Burroughs received her Right to Sue letter from the EEOC in accordance with 42 U.S.C.

   § 2000e-5(f)(1) - which has been attached hereto as Plaintiff's Exhibit A.

12. Burroughs has filed this Complaint within 90 days of the issuance of the Notice of Right to

   Sue letter.

13. Burroughs has properly exhausted her administrative remedies pursuant to 29 C.F.R.

   § 1614.407(b).

14. Burroughs, in filing a charge of discrimination with the EEOC and receiving a Right to Sue

   letter, has properly exhausted her administrative remedies pursuant to R.C. § 4112.01 et seq.



                                                 .2
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 3 of 12. PageID #: 3




                                              FACTS

15. Burroughs is a former employee of DTLR.

16. Burroughs is female.

17. DTLR hired Burroughs in April 2016.

18. DTLR employed Burroughs as a sales associate.

19. Burroughs did not have any meaningful history of discipline in her four years of employment

   with DTLR.

20. Burroughs received favorable performance reviews during her four years of employment

   with DTLR.

21. DTLR’s management changed in or about January 2020.

22. Brandon LNU became Burrough’s manager in or about January 2020.

23. Brandon LNU is male.

24. Brandon LNU did not participate in the decision to hire Burroughs.

25. In January 2020, Burroughs came down with the flu.

26. When Burroughs came down with the flu in January 2020, Burrough’s physician provided

   her documentation advising her to stay home from work for two to three days.

27. Burroughs advised Brandon LNU that her physician advised her to stay home due to having

   the flu.

28. When Burroughs returned to work after having the flu, she provided Brandon LNU with her

   doctor’s note stating that she should not go into work for two to three days.

29. Brandon LNU disciplined Burroughs for missing a few days of work due to having the flu.

30. Brandon LNU did not discipline similarly situated male employees who missed a few days of

   work and provided a doctor’s note substantiating the same.



                                                .3
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 4 of 12. PageID #: 4




31. Brandon LNU removed Burroughs from the schedule for a few days because she missed a

   few days due to having the flu.

32. Brandon LNU did not remove male employees from the schedule who missed a few days of

   work and provided a doctor’s note substantiating the same.

33. Brandon LNU treated Burroughs less favorably than similarly situated male employees

   because of her gender.

34. Burroughs contacted DTLR’s human resources department and complained about Brandon

   LNU’s discriminatory treatment.

35. Burroughs complained to DTLR’s human resources department that Brandon LNU

   disciplined her where he had not disciplined male employees.

36. Burroughs complained to DTLR’s human resources department that Brandon LNU removed

   Burroughs from the schedule where Brandon LNU had not done the same to male

   employees.

37. During all material events asserted herein, Mike LNU was the Regional Manager of DTLR.

38. Burroughs complained to Mike LNU that Brandon LNU disciplined her where he had not

   disciplined male employees.

39. Burroughs complained to Mike LNU that Brandon LNU removed Burroughs from the

   schedule where Brandon LNU had not removed male employees from the schedule.

40. DTLR has a policy and practice of fully investigating complaints of gender discrimination.

41. DTLR has a policy and practice of getting statements from all witnesses to discrimination

   complaints.

42. DTLR has a policy and practice of getting written statements from all witnesses to

   discrimination complaints.



                                               .4
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 5 of 12. PageID #: 5




43. DTLR did not get a written statement from Burroughs regarding her gender discrimination.

44. Upon information and belief, DTLR did not get a statement from Brandon LNU regarding

   Burrough’s complaint of gender discrimination.

45. Upon information and belief, DTLR did not get a written statement from Brandon LNU

   regarding Burrough’s complaint of gender discrimination.

46. Upon information and belief, DTLR did not issue Brandon LNU a verbal warning as a result

   of Burrough’s complaint of gender discrimination.

47. Upon information and belief, DTLR did not issue Brandon LNU a written warning as a result

   of Burrough’s complaint of gender discrimination.

48. Upon information and belief, DTLR did not issue Brandon LNU a suspension as a result of

   Burrough’s complaint of gender discrimination.

49. Upon information and belief, DTLR did not terminate Brandon LNU’s employment as a

   result of Burrough’s complaint of gender discrimination.

50. As a result of DTLR’s failure to investigate Burrough’s gender discrimination complaint,

   DTLR ratified the gender discrimination that she suffered.

51. As a result of DTRL’s failure to take corrective action following Burrough’s gender

   discrimination complaint, DTLR ratified the gender discrimination that she suffered.

52. DTLR put Burroughs back on the schedule after she made gender discrimination complaints

   to its human resource department and to Mike LNU.

53. Although DTLR returned Burroughs to the schedule, DTLR instructed Burroughs to work

   fewer hours than she typically worked.

54. DTLR instructed Burroughs to work fewer hours than she usually worked in retaliation for

   her complaints of gender discrimination.



                                              .5
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 6 of 12. PageID #: 6




55. Defendant violated its policy and practice of fully investigating significant workplace

   incidents regarding Burroughs’s Discrimination Complaints.

56. Defendant violated its policy and practice of getting written statements from all participants

   to significant workplace incidents regarding Burroughs’s Discrimination Complaints.

57. Defendant violated its policy and practice of getting written statements from all witnesses to

   significant workplace incidents regarding Burroughs’s Discrimination Complaints.

58. Defendant’s failure to follow its policy and practice of fully investigating significant

   workplace incidents was an adverse action against Burroughs.

59. Defendant’s failure to follow its policy and practice of getting written statements from all

   participants to significant workplace incidents was an adverse action against Burroughs.

60. Defendant’s failure to follow its policy and practice of getting written statements from all

   witnesses to significant workplace incidents was an adverse action against Burroughs.

61. Defendant laid off Burroughs on March 12, 2020.

62. Defendant laid off most of its staff on or about March 12, 2020 as a result of the COVID-19

   pandemic.

63. Defendant reopened and brought back its employees on May 12, 2020.

64. Defendant did not bring back Burroughs when it reopened on May 12, 2020.

65. Defendant terminated Burroughs’ employment because of her gender.

66. Alternatively, Defendant failed to re-hire Burroughs because of her gender.

67. Defendant terminated Burroughs’ employment in retaliation for making a protected

   complaint.

68. Alternatively, Defendant failed to re-hire Burroughs in retaliation for making a protected

   complaint.



                                                .6
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 7 of 12. PageID #: 7




69. Burroughs has suffered and will continue to suffer damages as a result of Defendant’s

   conduct.

 COUNT I: GENDER DISCRIMINATION IN VIOLATION OF 42 U.S.C. 2000e-2 et seq.

70. Burroughs restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

71. Burroughs is a member of a statutorily protected class based on her gender under 42 U.S.C.

   2000e-2 et seq.

72. Defendant treated Burroughs differently than other similarly situated employees based on

   her gender.

73. Defendant discriminated against Burroughs on the basis of her gender throughout her

   employment with the company.

74. Defendant terminated Burroughs’ employment without just cause.

75. Defendant terminated Burroughs’ employment based on her gender.

76. Defendant’s discrimination against Burroughs based on her gender violates 42 U.S.C. 2000e-

   2 et seq..

77. Burroughs suffered emotional distress as a result of Defendant’s conduct, and is entitled

   emotional distress damages pursuant to 42 U.S.C. 2000e-2 et seq.

78. As a direct and proximate result of Defendant’s conduct, Burroughs suffered and will

   continue to suffer damages, including economic and emotional distress damages.




                                              .7
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 8 of 12. PageID #: 8




  COUNT II: GENDER DISCRIMINATION IN VIOLATION OF R.C. § 4112.01 et seq.

79. Burroughs restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

80. Burroughs is a member of a statutorily protected class based on her gender under R.C. §

   4112.01 et seq.

81. Defendant treated Burroughs differently than other similarly situated employees based on

   her gender.

82. Defendant discriminated against Burroughs on the basis of her gender throughout her

   employment with the company.

83. Defendant terminated Burroughs’ employment without just cause.

84. Defendant terminated Burroughs’ employment based on her gender.

85. Defendant’s discrimination against Burroughs based on her gender violates R.C. § 4112.01 et

   seq..

86. Burroughs suffered emotional distress as a result of Defendant’s conduct, and is entitled

   emotional distress damages pursuant to R.C. § 4112.01 et seq.

87. As a direct and proximate result of Defendant’s conduct, Burroughs suffered and will

   continue to suffer damages, including economic and emotional distress damages.

             COUNT III: RETALIATION IN VIOLATION OF R.C. § 4112.02(I)

88. Burroughs restates each and every prior paragraph of this complaint, as if it were fully

   restated herein.

89. As a result of the Defendant’s discriminatory conduct described above, Burroughs

   complained about the gender discrimination she was experiencing.




                                              .8
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 9 of 12. PageID #: 9




90. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to conduct an

   investigation.

91. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to take

   corrective action.

92. Subsequent to Burroughs’ reporting of gender discrimination, Defendant ratified the

   discrimination that Burroughs suffered.

93. Subsequent to Burroughs’ reporting of gender discrimination, Defendant cut Burroughs’

   hours.

94. Subsequent to Burroughs’ reporting of gender discrimination, Defendant terminated

   Burroughs’ employment.

95. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to return

   Burroughs to work.

96. Defendant’s actions were retaliatory in nature based on Burroughs’ opposition to the

   unlawful discriminatory conduct.

97. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice “to discriminate in

   any manner against any other person because that person has opposed any unlawful

   discriminatory practice defined in this section…”

98. Burroughs suffered emotional distress as a result of Defendants’ conduct, and is entitled

   emotional distress damages pursuant to R.C. § 4112.01 et seq.

99. As a direct and proximate result of Defendant’s retaliatory discrimination against and

   termination of Burroughs, she suffered and will continue to suffer damages, including

   economic and emotional distress damages.




                                               .9
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 10 of 12. PageID #: 10




           COUNT IV: RETALIATION IN VIOLATION OF 42 U.S.C. 2000e-2 et seq.

100. Burroughs restates each and every prior paragraph of this complaint, as if it were fully

     restated herein.

101. As a result of the Defendant’s discriminatory conduct described above, Burroughs

     complained about the gender discrimination she was experiencing.

102. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to conduct an

     investigation.

103. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to take

     corrective action.

104. Subsequent to Burroughs’ reporting of gender discrimination, Defendant ratified the

     discrimination that Burroughs suffered.

105. Subsequent to Burroughs’ reporting of gender discrimination, Defendant cut Burroughs’

     hours.

106. Subsequent to Burroughs’ reporting of gender discrimination, Defendant terminated

     Burroughs’ employment.

107. Subsequent to Burroughs’ reporting of gender discrimination, Defendant failed to return

     Burroughs to work.

108. Defendant’s actions were retaliatory in nature based on Burroughs’ opposition to the

     unlawful discriminatory conduct.

109. Pursuant to 42 U.S.C. 2000e-2 et seq., it is an unlawful discriminatory practice “to

     discriminate in any manner against any other person because that person has opposed any

     unlawful discriminatory practice defined in this section…”




                                               .10
       Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 11 of 12. PageID #: 11




110. Burroughs suffered emotional distress as a result of Defendants’ conduct, and is entitled

     emotional distress damages pursuant to 42 U.S.C. 2000e-2 et seq.

111. As a direct and proximate result of Defendant’s retaliatory discrimination against and

     termination of Burroughs, she suffered and will continue to suffer damages, including

     economic and emotional distress damages.

                                      DEMAND FOR RELIEF

     WHEREFORE, Burroughs demands from Defendants the following:

 (a) Issue an order requiring Defendant to restore Burroughs to one of the positions to which she

     was entitled by virtue of her application and qualifications, and expunge her personnel file of

     all negative documentation;

 (b) An award against Defendant of compensatory and monetary damages to compensate

     Burroughs for compensatory damages, emotional distress, and other consequential damages,

     in an amount in excess of $25,000 per claim to be proven at trial;

 (c) An award of punitive damages against Defendant in an amount in excess of $25,000;

 (d) An award of reasonable attorneys’ fees and non-taxable costs for Burroughs’ claims as

     allowable under law;

 (e) An award of the taxable costs of this action; and

 (f) An award of such other relief as this Court may deem necessary and proper.




                                                 .11
  Case: 3:21-cv-01424-JRK Doc #: 1 Filed: 07/23/21 12 of 12. PageID #: 12




                                           Respectfully submitted,

                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC
                                           25200 Chagrin Boulevard, Suite 200
                                           Beachwood, OH 44122
                                           Phone: (216) 291-4744
                                           Fax: (216) 291-5744
                                           Email: brian.spitz@spitzlawfirm.com
                                                  daniel.dubow@spitzlawfirm.com


                                           Attorneys For Plaintiff




                              JURY DEMAND

Plaintiff Regan Burroughs demands a trial by jury by the maximum number of jurors
permitted.


                                           /s/ Daniel S. Dubow
                                           Brian D. Spitz (0068816)
                                           Daniel S. Dubow (0095530)
                                           THE SPITZ LAW FIRM, LLC




                                     .12
